         Case 5:20-cv-00642-JKP Document 20 Filed 12/23/20 Page 1 of 4


                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

JACK MILLER, ANNABEL CAMPBELL,             §
MATTHEW PESINA, LISA PESINA, M.P., a       §
Minor and J.G., a Minor,                   §
                                           §
                       Plaintiffs,         §
                                           §
V.                                         §
                                           §
CHIEF JOSEPH SALVAGGIO, In His             §
Individual and Official Capacities,        § CIVIL ACTION NO. 20-cv-00642 JKP
OFFICER JIM WELLS, In His Individual and §
Official Capacities, OFFICER ANDERSON, §
In His Individual and Official Capacities, §
OFFICER SAUCEDO, In His Individual and §
Official Capacities, OFFICER J. VASQUEZ, §
In His Individual and Official Capacities, §
STATE POLICE OFFICER JOHN DOE, In His §
In His Individual and Official Capacities, §
BEXAR COUNTY MAGISTRATE, In Their          §
Individual and Official Capacities,        §
KIRBY POLICE DEPARTMENT and                §
LEON VALLEY POLICE DEPARTMENT,             §
Jointly and Severally,                     §
                                           §
                       Defendants.         §
__________________________________ §

   DEFENDANTS CITY OF LEON VALLEY POLICE OFFICERS BROOKS, KING,
   MUNOZ AND RIVERA’S REPLY IN SUPPORT OF THEIR MOTION TO DISMISS

TO THE HONORABLE UNITED STATES DISTRICT JUDGE JASON PULLIUM:

       NOW COMES CITY OF LEON VALLEY POLICE OFFICERS BROOKS, KING, MUNOZ, and

RIVERA, Individually, Defendants in the above entitled and numbered cause, and files this their

Reply in Support of their Motion to Dismiss (Doc. 16) pursuant to Rule 12(b)(6) FEDERAL RULES

OF CIVIL PROCEDURE and in support thereof would respectfully show unto the Court the following:
            Case 5:20-cv-00642-JKP Document 20 Filed 12/23/20 Page 2 of 4


                                                         I.

        Defendant CITY       OF   LEON VALLEY POLICE OFFICERS BROOKS, KING, MUNOZ,                             AND

RIVERA, have asserted their entitlement to qualified immunity under both prongs of the qualified

immunity defense. Defendants assert qualified immunity for all claims made the basis of Plaintiffs’

First Amended Complaint.            Plaintiffs’ claims of First Amendment retaliatory arrest, Fourth

Amendment unlawful entry, Fourth Amendment excessive force and Fourth Amendment malicious

prosecution are the basis for Plaintiffs’ federal claims.                Plaintiffs allegations of retaliatory

prosecution, failure to intervene and conspiracy under 42 U.S.C. § 1983 are derivative of the original

claims and are subject to the qualified immunity analysis.

                                                        II.

        The case at bar concerns Plaintiff Jack Miller’s actions in entering the City of Leon Valley

City Hall/Municipal Court Building carrying what he alleges was a “Fake Gun” in a holster in

plain view. In Texas, a person commits an offense if he intentionally possesses a firearm on the

premises of a governmental court (municipal court) under TEXAS PENAL CODE, Chapter 46, §

46.03. Plaintiff Miller’s own provocative acts lead to the execution of a search warrant signed by

a magistrate judge.

        Plaintiff Miller responds that his civil rights were violated under the First and Fourth

Amendment to the Constitution by the execution of the search warrant since he was only carrying

a “Fake Gun”. Who is to determine whether or not it was a “fake gun” simply because Plaintiff

Miller alleges it was not an operable weapon capable of discharging a bullet? Plaintiff Miller’s

own intentional provocative acts led to the execution of a search warrant for the firearm in

question.    Miller’s own actions gave rise to probable cause for violating TEXAS PENAL CODE,

Chapter 46, § 46.03.

        Plaintiffs’ claims of excessive force for drawing weapons during the course of the search

fails to allege a violation under the Fourth Amendment. Excessive force claims under the Fourth
_______________________________________________________________________________________________________
Jack Miller, et al v. Chief Joseph Salvaggio, et al                               Civil Action No. 5:20-cv-00642-JKP
Defendant OFFICERS BROOKS, KING, MUNOZ and RIVERA Reply in Support of their Motion to Dismiss                 Page 2
           Case 5:20-cv-00642-JKP Document 20 Filed 12/23/20 Page 3 of 4


Amendment require a showing of (1) an injury; (2) which resulted directly and only from the use

of force that was excessive to the need; and (3) that the force used was objectively unreasonable.

Bush v. Strain, 513 F.3d 492, 500 (5th Cir. 2008). The fact that the Defendant Officers exhibited

their weapons and pointed the weapons at the occupants of the home, does not state a cause of

action under the Fourth Amendment. Strickland v. City of Crenshaw, Miss., 114 F.Supp.3d 400,

417 (N.D. Miss. 2015).

        Defendants CITY        OF   LEON VALLEY POLICE OFFICERS BROOKS, KING, MUNOZ,                           AND

RIVERA, assert unto the Court that their actions did not violate Plaintiffs’ Constitutional rights as

alleged in Plaintiffs’ Original Complaint. Plumhoff v. Ricard, ___ U.S. ___ 134 S.Ct. 2012, 2023

(2014). Defendants further assert that based on the totality of the circumstances, their action were

not objectively unreasonable and therefore, they are entitled to the protective shroud of qualified

immunity. Mullinex v. Luna, 577 U.S. ___ 136 S.Ct. 305, 308 (2015).

        WHEREFORE, PREMISES CONSIDERED, CITY OF LEON VALLEY POLICE OFFICERS

BROOKS, KING, MUNOZ, AND RIVERA, pray that their Motion to Dismiss be in all things granted

and for such other and further relief as they may show themselves justly entitled.

                                            Respectfully submitted,
                                            LAW OFFICES OF CHARLES S. FRIGERIO
                                            A Professional Corporation
                                            Riverview Towers
                                            111 Soledad, Suite 840
                                            San Antonio, Texas 78205
                                            (210) 271-7877

                                            BY:      /s/ Charles S. Frigerio
                                                     CHARLES S. FRIGERIO
                                                     SBN: 07477500
                                                     LEAD COUNSEL IN CHARGE




_______________________________________________________________________________________________________
Jack Miller, et al v. Chief Joseph Salvaggio, et al                               Civil Action No. 5:20-cv-00642-JKP
Defendant OFFICERS BROOKS, KING, MUNOZ and RIVERA Reply in Support of their Motion to Dismiss                 Page 3
           Case 5:20-cv-00642-JKP Document 20 Filed 12/23/20 Page 4 of 4



                                                     HECTOR X. SAENZ
                                                     SBN: 17514850
                                                     ATTORNEYS FOR DEFENDANTS
                                                     CHIEF JOSEPH SALVAGGIO, OFFICERS JIM WELLS,
                                                     ANDERSON, SAUCEDO, J. VASQUEZ, BROOKS,
                                                     KING, MUNOZ and RIVERA




                                      CERTIFICATE OF SERVICE

        I hereby certify that on the 23rd day of December, 2020, I electronically filed the foregoing
Defendant OFFICERS BROOKS, KING, MUNOZ and RIVERA’s Reply in Support of its Motion to
Dismiss with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the CM/ECF Participant as follows :

Mr. Solomon M. Radner
JOHNSON LAW, PLC
535 Griswold St., Suite 2632
Detroit, MI 48226 (313) 324-8300                              Email: sradner@venjohnsonlaw.com



                                                     /s/ Charles S. Frigerio
                                                     CHARLES S. FRIGERIO




_______________________________________________________________________________________________________
Jack Miller, et al v. Chief Joseph Salvaggio, et al                               Civil Action No. 5:20-cv-00642-JKP
Defendant OFFICERS BROOKS, KING, MUNOZ and RIVERA Reply in Support of their Motion to Dismiss                 Page 4
